Citation Nr: 1013256	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  02-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period 
prior to August 28, 2006. 

2. Entitlement to an initial rating in excess of 70 percent 
for (PTSD) from August 28, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to 
June 1970.  He received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

This matter was previously before the Board in May 2004 and 
was remanded for further development.  It has now returned 
to the Board for further appellate consideration. 

The Board notes that the Veteran's claim to entitlement to 
total compensation benefits because of individual 
unemployability (TDIU) was denied in May 2009.  The claims 
file does not indicate the Veteran has perfected an appeal 
with respect to this claim as required pursuant to 38 C.F.R. 
§ 20.1103 and, therefore, the issue is not on appeal 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
questions currently before the Board was placed in appellate 
status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the 
Board has characterized the rating issue on appeal as a 
claims for higher initial evaluations of an original award.  
Analysis of these issues therefore requires consideration of 
the rating to be assigned effective from the date of award 
of service connection for the claim



FINDINGS OF FACT

1.  Throughout the rating period on appeal from April 28, 
2000 through August 27, 2006, the Veteran's service-
connected PTSD is manifested by sleep disturbances, 
avoidance, hypervigilance, irritability, and depression; the 
competent clinical evidence of record does not show that he 
experiences occupational and social impairment with 
deficiencies in most areas, suicidal ideation, obsessional 
rituals, speech intermittently illogical, near continuous 
panic, spatial disorientation, or an inability to establish 
and maintain effective relationships.

2.  Throughout the rating period on appeal from August 28, 
2006, the Veteran's service-connected PTSD is manifested by 
sleep disturbances, avoidance, hypervigilance, irritability, 
and depression; the competent clinical evidence of record 
does not show that he experiences total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes, persistent danger in hurting self or 
others, disorientation to time or place, or memory loss for 
names of close relatives or his own name. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD for the period from April 28, 
2000 through August 27, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD from August 28, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 
9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review 
the information and the evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

In correspondence to the Veteran in August 2007 and December 
2008, VA informed the Veteran of what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  In VA correspondence to the 
Veteran dated in March 2006, and in the above noted 
correspondence, VA notified the Veteran that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

Because the March 2001 rating decision granted the Veteran's 
claim for service connection for PTSD, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the March 2001 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The March 2001 Rating decision set forth the relevant 
diagnostic code (DC) for rating the PTSD at issue (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formula for the current evaluation and the next higher 
evaluation.  This information was also provided in the 
August 2002 statement of the case (SOC), under the heading 
"Reasons and Bases".  The supplemental statement of the case 
(SSOC), under the heading" Pertinent Laws; Regulations; 
Rating Schedule Provisions," set forth the relevant DC for 
rating the PTSD at issue, and included a description of the 
rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above that assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
VA and private examination and treatment records, Social 
Security Administration records, and the statements of the 
Veteran in support of his claim.  The Board notes that in a 
statement, dated in August 2005, the Veteran stated that he 
was enclosing a letter from his mother.  No such letter is 
associated with the claims file.  Moreover, it is not listed 
as evidence in the SOC or SSOCs.  The Board notes that the 
Veteran is competent to attest to factual matters of which 
he has first hand observation.  Therefore, his descriptions 
of his symptoms are presumed to be consistent with any 
observations by his mother.  The Board also notes that there 
are extensive clinical records of evidence from throughout 
the rating period on appeal.  Consequently, the Board finds 
that the Veteran has not been prejudiced by the absence of a 
letter from his mother, and a remand to obtain any such 
statement is not necessary to properly adjudicate the claim. 

The Board concludes that the Veteran has not identified 
further evidence not already of record.  

VA examinations and clinical opinions with respect to the 
issue on appeal were obtained in January 2001, August 2006, 
and March 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are predicated on a reading of the pertinent medical 
records, clinical interviews with the Veteran, and 
psychological testing.  The Board notes that the August 2006 
examiner reviewed the entire claims file, to include the 
psychiatric treatment history.  Although, the March 2009 VA 
examiner did not have the entire claims file to review, the 
examiner did perform the necessary testing and interview 
upon which to base an opinion regarding the current extent 
of the Veteran's disability.  See Snuffer v. Gober, 10 
Vet.App. 400, 403-04 (1997) (review of claims file not 
required where it would not change the objective and 
dispositive findings made during a medical examination).  
The reports of the VA examinations provide findings relevant 
to the criteria for rating the disability at issue, and 
provide a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Applicable Law

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or where the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships

50 percent -- Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV), a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  A GAF score of 31 to 40 
indicates the examinee some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work)

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for 
the rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to his claim.

Service connection has been established for PTSD with an 
initial evaluation of 50 percent assigned, effective from 
April 28, 2000.  During the pendency of the appeal, an 
October 2006 rating decision increased the Veteran's 
evaluation to 70 percent, effective from August 28, 2006.  
The Veteran asserts that a total initial evaluation is 
warranted for his service-connected PTSD.  

An appeal from the initial assignment of a disability 
rating, such as this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson, supra.

Prior to August 28, 2006

In order to warrant a rating in excess of 50 percent for any 
time on appeal prior to August 28, 2006, the evidence of 
record must show occupational and social impairment, with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech problems, near continuous panic attacks 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relations.  
The Board finds, for the reasons noted below, that, an 
evaluation in excess of 50 percent is not warranted prior to 
August 28, 2006.  

First, with regard to suicidal ideation, Vet Center notes 
and VA examination reports consistently reflect that the 
Veteran did not exhibit suicidal or homicidal ideation. (See 
Vet Center records dated in December 6,1999, December 13, 
1999, October 7, 2000, April 15, 2002, May 21, 2002, July 9, 
2002, September 10, 2002, November 15, 2002, January 27, 
2003, March 21, 2003, March 2004, and June 2004, and VA 
medical records dated in August 2002 and July 2003).  The 
earliest evidence of record regarding suicidal ideation is 
the August 2006 VA examination report which reflects that 
the Veteran denied present suicidal or homicidal ideation, 
although he reported that he had suicidal thoughts about 
three weeks prior with no intent or plan. 

Second, with regard to obsessional ritual, there is no 
evidence of obsessional rituals prior to 2009.  The earliest 
evidence of record of an obessesional ritual is the March 
2009 VA examination report.

Third, the record does not reflect that the Veteran's speech 
was intermittently illogical or obscure.  Vet Center records 
between 1999 and 2004 reflect that the Veteran was oriented 
times three, and his concentration and speech appeared 
appropriate, and his thought process and content seemed 
logical and focused.  A private psychological evaluation in 
November 2002 reflects that his speech was within normal 
limits.  A July 20002 VA medical record reflects that there 
was no evidence of cognitive or mnemonic deficits.  January 
through July 2003 VA medical records reflects his speech was 
normal, his mood was "pretty good", and his affect "much 
brighter" and appropriate.  

Fourth, there is no evidence of record that the Veteran has 
panic attacks.  With regard to depression, the evidence 
reflects that the Veteran suffers from depression.  There is 
also evidence that he was, at times, described as "upbeat", 
motivated to change his life, and looking forward to family 
trips.  (See Vet Center notes dated in November 2000, March 
2001, and April 2001).  The Board notes that the Veteran's 
disturbances of motivation and his depressed mood are 
considered under the assigned 50 percent evaluation.

Fifth, the record reflects that the Veteran has reported 
impaired impulse control, in that he becomes angry easily.  
Vet Center notes dated from March 2001 through October 2001 
reflect the Veteran reported that he was doing better with 
his anger, but "had a long way to go."  A July 2002 VA 
medical record reflects that the Veteran seemed to be 
somewhat anxious and depressed, yet in control of his 
behavior.  An August 2002 VA medical record reflects that 
the Veteran reported that, approximately six weeks earlier, 
he "blew out the windows of a cell phone company with a 
shotgun, just because he was pissed off about his cell 
phone."  The Veteran reported that he had been drinking a 
twelve pack of beer daily during that time.  December 2002 
VA medical record reflects the Veteran states that he does 
become violent and explosive, destroying property, and that 
he cannot control his anger.  A January 2003 VA medical 
record reflects that his insight was improving greatly as 
was his impulse control and judgment.  The Veteran reported 
that his anger control had become much more manageable.  A 
June 2004 Vet Center record reflect that the Veteran 
reported that, since December 1999, his impulse control was 
improving.  

Sixth, with regard to spatial disorientation, the record 
reflects that the Veteran was consistently oriented times 
three.  (See Vet Center records, VA medical records dated in 
January 2001, April 2001, July 2002, August 2002, and July 
2003, and private medical record dated in November 2002.)

Seventh, with regard to personal appearance and hygiene, the 
record reflects adequate hygiene in July and August 2002 
(See VA medical records).  A November 2002 VA medical record 
reflects that the Veteran was slightly less well kept, and 
that his hair and beard were much longer.  A January 2003 VA 
medical record reflects the Veteran was "dressed casually 
with long beard that is trimmed and clean appearing, and 
appeared to be well-groomed".  May and July 2003 VA medical 
records reflect he was dressed casually and appeared well 
groomed.  

Eighth, the record reflects that the Veteran reported 
difficulty working with some of his customers, and trying to 
keep from being overwhelmed with "more work than [he] could 
handle" thus, indicating some difficulty in adapting to 
stressful circumstances.  The Board finds that these 
difficulties are already contemplated in the assigned 50 
percent evaluation). 

Ninth, the record does not establish that the Veteran has an 
inability to establish and maintain effective relationships.  
To the contrary, the record consistently indicates that the 
Veteran enjoys spending time with his daughters, vacations 
with his daughter(s), travels and attends reunions, visits 
friends, goes on road trips with other veterans, and spends 
time with his grandson, mother, and siblings, to include 
some holidays.  (See Vet Center records dated December 9, 
1999, February 29, 2000, May 9, 2000, August 15, 2000, 
October 7, 2000, January 22, 2001, May 4, 2001, July 2, 
2001, August 14, 2001, October 2, 2001, January 2002, July 
2002, July 2002, November 2002, June 2003, March 2004, 
August 2004).  A January 2003 VA psychiatric medication 
management record reflects that the Veteran had a difficult 
relationship with his family, but also notes that he had 
spent the Thanksgiving holidays with his family at his 
mother's home and stated that he a "wonderful time".  A May 
2003 VA psychiatry medication management note reflects that 
the Veteran reported that he isolates himself, he also 
reported that he had recently returned from a trip to visit 
"some old vet friend and to attend a Vietnam Veteran reunion 
in Florida" and that he had a "really good time."  Moreover, 
the report reflects that the Veteran had a "few lady 
friends" with whom he was "intimate".  

A private psychological evaluation report, dated in July 
2000, reflects the examiner's opinion that the Veteran is 
irritable, hypervigilant, and has intrusive thoughts and an 
exaggerated startle response.  The examination report 
reflects two flashbacks, where the Veteran reported that he 
had seen "gooks" or "Viet Cong" by the lake.  The Board 
notes that the record reflects that the Veteran reported 
that he never liked to go around big crowds since Vietnam, 
doesn't have any friends, is detached from other people, 
including his family (with the exception of his mom).  There 
is no evidence of record that the examiner was aware that 
the Veteran reported to his Vet Center counselor that he was 
an active participant in Veteran reunions (December 1999) 
that he was doing "good" with his relationship with his 
daughters (January 2000), that he had traveled to Florida to 
visit his family and "old buddies" (February 2000), he had 
"patched up rifts" with his daughters (May 2000), and that 
he traveled to Florida with his daughters (April 2000).  The 
Board finds that the examiner's assigned GAF score of 37 is 
non compatible with the record as a whole.  

A January 2001 VA examination report reflects that the 
Veteran complained of hypervigilance, irritability, fear of 
noise, sleep problems, a lack of interest in doing things, 
anger outbursts, not getting along with family, a visual 
hallucination, inability to keep a good job, and inability 
to keep a relationship.  Upon clinical examination, it was 
noted that the Veteran was oriented times three, his remote 
and short term memory was grossly intact; his concentration 
was fair, and his intellectual function was average based on 
his fund of knowledge.  His judgment seemed impaired to a 
certain degree based on the fact that he drinks alcohol 
heavily.  The examiner noted that the Veteran's professional 
and social function levels seemed to be impaired by his PTSD 
symptoms in an intermittent pattern while other social 
factors, such as his drinking, may also have contributed to 
that as well.  The examiner assigned a GAF score of 60.  

The Veteran's accredited representative avers that the 
Veteran is entitled to a total rating for his PTSD effective 
from April 2000 because he reported hallucinations at the 
January 2001 examination.  The Board notes that the Veteran 
reported two incidents of seeing Vietcong or "gooks" while 
he was at the lake.  These incidents were described as 
"flashbacks" by the private examiner in July 2000.  The 
Veteran reported to the January 2001 VA examiner that he 
felt that he had visual hallucinations about Vietnamese 
armies coming towards him.  The examiner noted that he 
suffered from "flashbacks".  The examiner also noted that 
the Veteran's  professional and social function level seems 
to be impaired by his PTSD symptoms in an intermittent 
pattern.  An August 2001 Vet Center note reflects that the 
Veteran reported that his visual allusions seemed to be at 
an all time low.  An August 2002 VA medical record reflects 
that the Veteran reported that he had not had a 
hallucination in a "long time" and specifically, had not had 
a visual hallucination since "two years ago".  A November 
2002 psychological evaluation for SSA benefits reflects the 
Veteran had reported one "flashback" in 1999 and only one 
other since then.  A July 2003 VA medical record reflects he 
reported no auditory or visual hallucinations.  Thus, there 
is no evidence of record that the Veteran suffered 
persistent hallucinations which caused total occupation and 
social impairment.

The psychological evaluation for Social Security purposes, 
dated in November 2002, reflects that the Veteran reported 
being hypervigilant, avoiding crowds, startling easily, and 
pretty much solitary since he came back from the service.  
It was noted that he had a good relationship with his 
children, and few friends.  The Veteran reported that he had 
last worked in 1997, and had quit due to an auto accident 
injury.  Upon clinical examination, the examiner reported 
that the Veteran's affect was depressed, his speech was 
within normal limits, his thought perception and thought 
processes seemed intact.  The examiner assigned a GAF of 55.

Social Security Administration records dated in October 2004 
note that the Veteran had an episode in 2002 where he shot a 
cell phone office; however, "there have been no other 
similar incidents."  The examiner found that the Veteran's 
mental healthy symptoms have improved greatly; however he 
continues to have a severe mental impairment of PTSD, which 
results in a mild restriction of activities of daily living 
and mildly restricted concentration, persistence, and pace, 
and a moderate compromise of social functioning.  

Vet Center correspondence, dated in June 2004, reflects that 
the Veteran had been an ongoing client since 1999.  His 
counselor reported that "to date, there has been, through 
counseling and medication from the VAMC, improvement in his 
ability to better manage the symptoms related to PTSD and 
his life."     

A private psychological evaluation, dated in June 2005, 
reflects that the Veteran reported that he has had problems 
with intrusive memories and flashbacks, but that these are 
much less frequent now.  The examiner report that the 
Veteran had several clinical scales that were indicative of 
severe depression, extreme anxiety, and paranoid ideation, 
and evidence of self-protection through the use of social 
isolation.  The examiner did not assess a GAF score.   

It is not expected that every single symptom within a set of 
diagnostic criteria be exhibited; however, the Veteran does 
not exhibit the majority of the symptoms which would warrant 
a 70 percent or higher initial rating under Diagnostic Code 
9411.  In sum, he did not have suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, spatial disorientation, an inability to maintain 
effective relationships, persistent hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, disorientation to time and place, or memory loss 
for names of close relatives, his occupation or his own 
name. 

GAF Scores

The evidence of record contains the following GAF scores for 
the Veteran:

July 2000		37
January 2001		60
August 2002		52
November 2002	55

A GAF score is not dispositive of the issue on appeal, and 
must be considered in conjunction with the overall objective 
evidence of record.  The July 2000 GAF score of 37 reflects 
that the examinee has some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  The Board finds that the GAF score 
of 37 is not consistent with the actual symptoms presented 
by the Veteran in 2000.  First, the evaluation report 
indicates that the Veteran was currently self-employed in a 
residential construction, was sole proprietor of a business, 
and had been so employed for the past six years.  Second, 
while a GAF score of 37 reflects that a depressed man avoids 
friends and neglects family, the Vet Center records reflect 
that the Veteran participated in reunions, enjoyed traveling 
and spending time with his daughters, traveled out of state 
to visit his brother, and spent time with friend.  The Board 
notes that clinical findings are more probative than a GAF 
score as these findings more accurately portray the relevant 
symptoms of the Veteran's service-connected PTSD.  There is 
no justification for increasing the rating for the Veteran's 
PTSD on the basis of his GAF score.

The GAF scores of 60, 52, and 55 indicate the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Board finds that 
the Veteran's moderate symptoms are accurately reflects by 
the 50 percent evaluation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for PTSD for the rating period on 
appeal prior to August 28, 2006.

From August 28, 2006

The Veteran's PTSD is evaluated as 70 percent disabling from 
August 28, 2006.  In order to warrant a 100 percent 
evaluation from August 28, 2006, the evidence of record must 
indicate that the Veteran suffers from total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

A VA examination reported, dated in August 2006, reflects 
that the Veteran's thought processes were logical and 
sequential.  With regard to communication, his affect was 
quite blunt and restricted, and he was able to respond with 
cooperation throughout the evaluation.  The Veteran reported 
that he had a history of conflicts with his neighbors and 
had problems with running people off the road.  He noted 
that he ran into the back of someone when he was angry four 
years earlier, and that the police had come before when 
"these things have happened."  The Veteran reported that he 
had previously had hallucinations of seeing Vietcong and 
that he had olfactory hallucinations where he smelled 
gunpowder.  The examiner noted that he did not appear to be 
experiencing any thought process distortions, 
hallucinations, or delusions during the evaluation.  There 
was no evidence of grossly inappropriate behavior, or of 
danger of hurting self or others.  To the contrary, the 
Veteran denied present suicidal or homicidal ideation, 
although, he reported that he suicidal thoughts three weeks 
prior with no intent or plan.  The examiner noted that the 
Veteran was appropriately groomed.  His long term and short 
term memory appeared intact, although he reported problems 
with them when he is experiencing a flashback or 
hallucination.  The examiner noted that he did not present 
with any problems with memory or concentration during the 
evaluation and was able to respond clearly to the inquiries.  
The Veteran lived by himself, was able to drive himself, and 
was able to do his own grocery shopping, although, he 
reported that he went grocery shopping in the early morning 
hours to avoid people.  The examiner assigned a GAF score of 
40.  

A VA examination reported, dated in March 2009, reflects 
that the Veteran did not have any delusions or 
hallucinations.  The examiner noted that there was no 
inappropriate behavior.  The Veteran reported that he had 
homicidal thoughts in that he thinks about killing people 
frequently, but denied any specific plans to hurt anyone 
currently.  There were no reported episodes of violence, and 
his impulse control was good.  He had no suicidal ideation.  
The examiner noted that the Veteran was casually dressed.  
He reported that the Veteran did not have the ability to 
maintain minimum personal hygiene, but also noted that there 
were no problems with activities of daily living, that the 
Veteran handled his own money and bills, and that the 
Veteran was capable of managing financial affairs.  The 
Veteran reported an obsessional ritual of lining things up 
and cleaning.  The Veteran was oriented to person, time, and 
place.  The Veteran's remote memory was normal, his recent 
and immediate memory were mildly impaired.  The examiner 
noted that his speech was slow, his affect flat, and his 
attitude was cooperative and irritable.  The report also 
reflects that the Veteran maintains good relationships with 
his three daughters, reported no close friends, and spends 
his time maintaining his property and fishing.  The examiner 
assigned a GAF score of 50.  The examiner noted that there 
was not total occupational and social impairment due to PTSD 
signs and symptoms.

Thus, the examination reports do not reflect that the 
Veteran's PTSD warrants a rating in excess of 70 percent 
from August 28, 2006.  As noted above, it is not expected 
that every single symptom within a set of diagnostic 
criteria be exhibited; however, the Veteran does not exhibit 
the majority of the symptoms which would warrant a total 
rating under Diagnostic Code 9411.  In sum, he does not have 
persistent delusions or hallucinations, grossly 
inappropriate behavior, disorientation to time and place, 
persistent danger of hurting himself, or memory loss for 
names of close relatives, his own occupation, or his name.  
His symptoms of impaired impulse control, depressed mood, 
and a judgment and insight comprised by anxiety, anger, and 
mistrust, are contemplated under the 70 percent rating.

GAF Scores

The evidence of record contains the following GAF scores for 
the Veteran:

September 2006	40
March 2009		50

As noted above, a GAF score of 40 reflects that the examinee 
has some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  A 
GAF score of 50 indicates the examinee has serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.  

The Board finds that the Veteran's symptoms are accurately 
reflects by the 70 percent evaluation.  Importantly, the 
March 2009 VA examiner specifically noted that the Veteran 
did not have total occupational and social impairment due to 
PTSD signs and symptoms

Conclusion

The Board finds that the Veteran's PTSD disability picture 
more nearly approximates the criteria required for 50 
percent evaluation assigned prior to August 28, 2006, and 
the assigned 70 percent from August 28, 2006, and that 
higher ratings are not warranted by the evidence of record.  
38 C.F.R. § 4.7.  
As a preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e. 
beyond that already contemplated in the assigned evaluation) 
or necessitated any frequent periods of hospitalization, 
such that application of the regular scheduler standards is 
rendered impracticable.  With regard to employment, the 
evidence reflects that the Veteran has been the sole owner 
of a business, worked in home repair and remodeling, worked 
part time at times, and stopped working due to a car 
accident in approximately 1997.  (See VA medical record 
dated in April 2001, and July 2000 private psychological 
evaluation).  Any difficulties with employment due to his 
PTSD are adequately reflected in his schedular evaluations.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted. 


ORDER

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period from 
April 28, 2000 through August 27, 2006, is denied. 

2. Entitlement to an initial rating in excess of 70 percent 
for (PTSD) from August 28, 2006, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


